DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 13 July 2018. It is noted, however, that applicant has not filed a certified copy of GB1811549.3 as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In [0162], “ply 42” should be corrected to --ply 43--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 6, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “two cellular impact structures.” Claim 5 depends from claim 1, which recites “a cellular impact structure.” It is unclear whether claim 5 requires 2 additional cellular structures, or whether the original one is included. Further, it is unclear whether the additional cellular impact structure must be integrally formed with the supporting sub-laminate as recited in claim 1.
Claim 5 recites the limitation “a supporting sub-laminate.” Claim 5 depends from claim 1, which recites “a supporting sub-laminate.” It is unclear whether claim 5 requires an additional sub-laminate, or is further limiting the sub-laminate of claim 1.
Claim 7 includes 3 recitations of “supporting face-sheet sub-laminates” it is unclear how these relate to the “supporting sub-laminate” of claim 1. It is unclear whether they are a further modification of the sub-laminate of claim 1, or are separate structures in addition thereto.
Claim 12 recites the limitation “two cellular impact structures.” Claim 12 depends from claim 1, which recites “a cellular impact structure.” It is unclear whether claim 12 requires 2 additional cellular structures, or whether the original one is included. This rejection may be overcome by amending claim 12 to depend from claim 9.
The remaining rejected claims are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Costa (US 2007/0280817) in view of Shockey (US 2006/0145009).
Regarding claim 9, Costa discloses
An apparatus comprising:
a fan track liner for a fan containment arrangement for a gas turbine engine ([0001]), the fan track liner comprising an embedded ([0011]:“A thin coating of the bonding agent can also be applied to the outer most surface of containment fabric 28 and cured to form a moisture repellant skin. The skin is an environmental seal that guards against water infiltration to containment fabric 28 and penetrable fabric 24.”) ballistic barrier comprising a woven reinforcing fibre (containment fabric 28, see claim 1) ply.
Costa does not disclose:
a layer of reinforcing fibre felt.
Costa discloses a penetrable fabric 24, “which causes the fragment to buckle or otherwise deform so sharp edges on the fragment are blunted and the surface area of the fragment in contact with the fabric is increased. Thus, 
Shockey teaches:
A ballistic protective barrier ([0068]) for protecting from high speed fan blades ([0066]) due to uncontained turbine engine failure ([0070]). When placed in front of a woven ballistic fabric ([0024]), “[t]he use of felt greatly increased the load required to break a first yarn of the weave. Further, the load which could be handled by the combination of the weave and the felt was much greater than the weave itself” ([0066]). “The felt has two ballistic functions: to slow the projectile before it strikes a second ply and blanket the sharp edges of the projectile tip to create a larger and blunter leading edge of the projectile, which makes it more difficult for the projectile to penetrate a second ply” ([0023]). “The fabric and/or felt may be encapsulated by a water-tight material to prevent moisture absorption” ([0024]).
COMBINATION
It is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the prior art must: (1) teach a device (method) which differs from the claimed device (method) by the substitution of some component or step with another component (step), (2) teach that the substituted components and their functions were known, and (3) show that one of ordinary skill could have substituted one known element for another to yield predictable results. See MPEP 2143(B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Costa by replacing the penetrative fabric with felt because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the combination, the fabric and felt are sealed by the bonding agent of Costa and/or otherwise encapsulated to prevent moisture absorption, as taught by Shockey.
Regarding claim 10, the liner of Costa as modified by the felt of Shockey teaches:
the woven reinforcing fibre ply (Costa 28) is provided outboard of the layer of reinforcing fibre felt (which has replaced Costa 24, as further explained by Shockey [0023], [0036]).
Regarding claim 11, the liner of Costa as modified by the felt of Shockey teaches:
the fan track liner further comprises a cellular impact structure (26, [0013]).
Regarding claim 13, the liner of Costa as modified by the felt of Shockey teaches:
the woven reinforcing fibre ply and the layer of reinforcing fibre felt each comprise reinforcing fibres made from one or more materials selected from a group consisting of: carbon, aramid polymers (Costa [0010] 28 is aromatic polyamide, i.e. aramid, fiber fabric such as Kevlar, Shockey [0024]), ultrahigh molecular weight polyethylene (Shockey [0024]), and polybenzoxazoles (Shockey [0024]).
Regarding claim 14, the liner of Costa as modified by the felt of Shockey teaches:
a fan containment casing (Costa 10, 12), the fan track liner and the fan containment casing providing a fan containment (Costa, [0023]).

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuerst (US 2017/0305117) in view of Shockey (US 2006/0145009).

    PNG
    media_image1.png
    248
    549
    media_image1.png
    Greyscale

Regarding claim 9, Fuerst discloses:
An apparatus comprising:
a fan track liner for a fan containment arrangement for a gas turbine engine ([0002], [0009]), the fan track liner comprising an embedded (between honeycombs 7) ballistic barrier (6)
Fuerst does not disclose:
[the ballistic barrier] comprising a woven reinforcing fibre ply and a layer of reinforcing fibre felt.
Fuerst discloses that the layer 6 serves the purpose of withstanding impact and is made of glass fiber reinforced plastic ([0024]).
Shockey teaches:
a ballistic fabric ([0068]) for stopping a gas turbine engine fan blade ([0066]), the fabric comprising a laminated ([0025]) woven layer and a felt layer ([0066]) on the front strike face of the woven layer ([0024]). When placed in front of a woven ballistic fabric ([0024]), “[t]he use of felt greatly increased the load required to break a first yarn of the weave. Further, the load which could be handled by the combination of the weave and the felt was much greater than the weave itself” ([0066]). “The felt has two ballistic functions: to slow the projectile before it strikes a second ply and blanket the sharp edges of the projectile tip to create a larger and blunter leading edge of the projectile, which makes it more difficult for the projectile to penetrate a second ply” ([0023]). According to Fig 4, it is possible to configure the felt and fabric combination so that the fabric breaks under the load of a fan blade. “The fabric and/or felt may be encapsulated by a water-tight material to prevent moisture absorption” ([0024]).
COMBINATION

In this case, the liner of Fuerst differs from the claimed device because it has generic plies of fibers rather than a woven fabric layer rather than a felt layer. The composite layer of Fuerst and the woven and felt layer of Shockey are both known to stop a high speed fan blade. Since the plies of Fuerst and the woven and felt layers of Shockey are both used to protect from turbine fan blade impacts, the substitution would yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Fuerst by replacing the composite plies with one or more laminated woven layers and a felt layer because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the combination, the fabric and felt are encapsulated to prevent moisture absorption, as taught by Shockey.
Regarding claim 11, the liner of Fuerst as modified by the felt and woven layers of Shockey teaches:
the fan track liner further comprises a cellular impact structure (Fuerst 7, [0024]).
claim 12, the liner of Fuerst as modified by the felt and woven layers of Shockey teaches:
the fan track liner comprises two cellular impact structures (Fuerst 7) separated from one another by a septum (Fuerst 6, i.e. ballistic barrier as modified by Shockey) layer which comprises the ballistic barrier.

Allowable Subject Matter
Claims 1-4, 8, and 15-18 are allowed.
Claims 5-7 would be allowable if claims 5 and 7 are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the nearest prior art is considered to be Cheung (US 2019/0136871), which discloses:
An apparatus comprising:
a fan track liner for a fan containment arrangement for a gas turbine engine ([0006]), the fan track liner comprising a cellular impact structure (aluminum honeycomb 34) and a supporting sub-laminate (36, [0023]) wherein the fan track liner further comprises a ballistic barrier comprising a woven reinforcing fibre ply (36, [0023]) …
Cheung does not disclose:
integrally formed with each other from a fibre-reinforced polymer material
and a layer of reinforcing fibre felt.
Cheung discloses that the honeycomb is aluminum ([0022]) to avoid moisture absorption. Although layers 32, 34, 36, and 38 are integrally molded ([0025]), Cheung does not meet the claim limitation at least because the honeycomb is not made of fiber reinforced polymer. Further, Cheung’s structure would not meet the definition of integral given at [0031] in the instant specification “such that there is no discernible interface (for example, on inspection of a cross-section cut through the fan track liner) between the cellular impact structure and the supporting sub-laminate,” nor that “such that reinforcing fibres extend between the cellular impact structure and the supporting sub-laminate” as described in [0032].

    PNG
    media_image2.png
    814
    336
    media_image2.png
    Greyscale

Crutchfield (US 2017/0198716) is also considered relevant to claim 1 ([0047]). The honeycomb 836 may be aramid fiber or metallic. The layer 848 may be carbon fiber ([0045]), and aramid is not mentioned as an option. Thus there is no evidence that Crutchfield’s structure would meet either definition of integral given in the instant specification at [0031] or [0032]. Further, Crutchfield strongly teaches away from 
Regarding claim 15, the nearest prior art is considered to be Hiller (EP 2829687), which discloses:
A method of manufacturing a fan track liner for a fan containment arrangement for a gas turbine engine ([0001], [0002]), the method comprising:
depositing …material to form a first portion ([0020], Fig 3a) of the fan track liner or a fan track liner preform;
forming a ballistic barrier layer on the first portion of the fan track liner or the fan track liner preform by applying a woven reinforcing fibre ply ([0035])…;
and
depositing … material onto and around the ballistic barrier layer to form a second portion of the fan track liner or the fan track liner preform, thereby encapsulating the ballistic barrier layer between the first and second portions of the fan track liner or the fan track liner preform (see Fig 3C, [0028] “housing cavity 10 has been completely sealed with the double-wall structure 8”).
Hiller does not disclose:
[the deposited material is] fibre-reinforced polymer
[the ballistic barrier comprising] layer of reinforcing fibre felt
Although felt is know from Shockey (US 2006/0145009), Hiller is clearly directed to additively manufacturing a metallic structure. Matsuzaki teaches additive 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bottome (US 2011/0076132) teaches “An additional problem with previously considered designs is that in systems using Kevlar, the performance of the Kevlar degrades over time as it absorbs water, so any system using a Kevlar wrap as the containment structure gradually becomes less effective” ([0015]). Bottome’s solution is to avoid this material.
Kostka (US 2009/0100538) teaches: “conventional blade containment techniques involve … polymer-bonded fiber web layers which disadvantageously absorb moisture and thus degrade severely under stress and which must also be protected from abrasion or cutting during handling” ([0002]). Kostka’s proposed solution is to avoid the use of such materials.
Fracchia (US 2018/0283205, to Boeing) teaches a fan blade containment shield having Z-shaped parts to cover, seal, and protect a Kevlar fiber layer from engine bay hazards including moisture ([0053]).
Mulcaire (US 2003/0031556) discloses a honeycomb for acoustic treatment at a fan outlet guide vane. The honey comb is integrally formed by a perforated face sheet by injection molding of glass fiber reinforced nylon.
Launders (US 2006/0260293) in view of Shockey (US 2006/0145009).

    PNG
    media_image3.png
    178
    322
    media_image3.png
    Greyscale

Regarding claim 9, Launders discloses:
An apparatus comprising:
a fan track liner for a fan containment arrangement for a gas turbine engine ([0004]), the fan track liner comprising an embedded (between layers of honeycomb) ballistic barrier (24, [0022])...
Launders does not disclose:
[the ballistic barrier comprising] a woven reinforcing fibre ply and a layer of reinforcing fibre felt.
Launders discloses that delamination of the composite layers is important for dissipating energy ([0022]). Launders discloses that the fabric breaking under tension to produce a free end is necessary for the desired effect of the fabric wrapping around the blade ([0004]). However, the free end must wrap around the blade, so it is undesirable for the blade to pierce the fabric, i.e. to penetrate at the entry point of the blade. It is desirable to blunt the blade and spread the force over a larger area ([0019]).
Shockey teaches:
a ballistic fabric ([0068]) for stopping a gas turbine engine fan blade ([0066]), the fabric comprising a laminated ([0025]) woven layer and a felt layer ([0066]) on the front strike face of the woven layer ([0024]). When placed in front 
COMBINATION
It is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the prior art must: (1) teach a device (method) which differs from the claimed device (method) by the substitution of some component or step with another component (step), (2) teach that the substituted components and their functions were known, and (3) show that one of ordinary skill could have substituted one known element for another to yield predictable results. See MPEP 2143(B).
In this case, the liner of Launders differs from the claimed device because it has a generic layers of fibers rather than a woven fabric layer rather than a felt layer. The composite layer of Launders and the woven and felt layer of Shockey are both known to reduce sharp edges on a projectile and spread the force of impact over a larger area. Since the composite layer of Launders and the woven and felt layers of Shockey are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Launders by replacing the composite layer with one or more laminated woven layers and a felt layer because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the combination, the fabric and felt are encapsulated to prevent moisture absorption, as taught by Shockey.
Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Foser (US 2022/0025768) discloses fused filament fabrication for additive manufacturing of fiber reinforced polymer honeycomb integral with other components/features.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745